34.810(1)(b)(2); NRS 34.810(2). Appellant's petition was procedurally
                   barred absent a demonstration of good cause and actual prejudice.        See
                   NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the
                   State specifically pleaded laches, appellant was required to overcome the
                   rebuttable presumption of prejudice. NRS 34.800(2).
                               First, appellant claimed no procedural bars applied because
                   the district court lacked jurisdiction due to various errors in the pretrial
                   and trial proceedings. Appellant's claims did not implicate the jurisdiction
                   of the courts. Nev. Const. art. 6, § 6; NRS 171.010. Thus, the procedural
                   bars did apply to this petition.
                               Next, appellant claimed that this petition should relate back
                   to the first petition. Appellant's first petition was denied and this court
                   affirmed that denial. See Bacon v. State, Docket No. 50612 (Order of
                   Affirmance, May 15, 2008). Thus, this petition cannot be considered a
                   supplement to the first petition.
                               Next, relying on Martinez v. Ryan, 566 U.S.           132 S. Ct.
                   1309 (2012), appellant argued that he had good cause because he was not
                   appointed counsel in the first post-conviction proceedings. We conclude
                   that this argument lacked merit. The appointment of counsel would have
                   been discretionary in the first post-conviction proceedings,       see NRS
                   34.750(1), but appellant did not request the appointment of counsel.
                   Further, this court has recently held that Martinez does not apply to
                   Nevada's statutory post-conviction petition and procedures.    See Brown v.
                   McDaniel,       Nev. P.3d (Adv. Op. No. 60, August 7, 2014).
                   Thus, the failure to appoint post-conviction counsel and the decision in
                   Martinez would not provide good cause for this late and successive
                   petition.

SUPREME COURT
       OF
    NEVADA
                                                         2
(0) 1947A 9:1040
                               Next, appellant claimed that he had good cause because he
                   lacked legal knowledge, had a limited education and suffered from chronic
                   medical issues. Appellant's lack of knowledge about the law, limited
                   education, and medical issues did not constitute good cause.         Phelps v.
                   Dir., Nev. Dep't. Prisons, 104 Nev. 656, 660, 764 P.2d 1303, 1306 (1988).
                               Finally, appellant argued that he could overcome application
                   of the procedural bars because he was actually innocent. Appellant did
                   not demonstrate actual innocence because he failed to show that "it is
                   more likely than not that no reasonable juror would have convicted him in
                   light of . . . new evidence."   Calderon v. Thompson, 523 U.S. 538, 559
                   (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)); see also
                   Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001); Mazzan v.
                   Warden, 112 Nev. 838, 842, 921 P.2d 920, 922 (1996). Appellant failed to
                   overcome the presumption of prejudice to the State. We therefore
                   conclude that the district court did not err in denying appellant's petition.
                   Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                              ,\4„xliA;                 J.



                                                                                    ,   J.




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) I947A    aer
                 cc:   Hon. Jennifer P. Togliatti, District Judge
                       Percy Lavae Bacon
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(9) 1947A    e